 


113 HRES 368 EH: Relating to consideration of the joint resolution (H.J. Res. 59) making continuing appropriations for fiscal year 2014, and for other purposes.
U.S. House of Representatives
2013-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS
1st Session
H. RES. 368 
In the House of Representatives, U. S.,

October 1 (legislative day, September 30), 2013
 
RESOLUTION
Relating to consideration of the joint resolution (H.J. Res. 59) making continuing appropriations for fiscal year 2014, and for other purposes.


That the House hereby (1) takes from the Speaker's table the joint resolution (H.J. Res. 59) making continuing appropriations for fiscal year 2014, and for other purposes, with the House amendment to the Senate amendment thereto, (2) insists on its amendment, and (3) requests a conference with the Senate thereon. 
2.Any motion pursuant to clause 4 of rule XXII relating to House Joint Resolution 59 may be offered only by the Majority Leader or his designee.

Karen L. Haas,Clerk.
